DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed 2/18/22 has been entered. Claims 1-20 are currently pending in this application, with claims 7-15 and 17-19 being withdrawn.


Election/Restrictions
This application is in condition for allowance except for the presence of claims 7-15 and 17-19 directed to a method and an aircraft non-elected without traverse.  Accordingly, claims 7-15 and 17-19 have been cancelled.


Allowable Subject Matter
Claims 1-6 and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the invention is a component for a vehicle, comprising:
a first sub-element made of a fiber composite material having an outwardly facing surface and an inwardly facing surface, and
a second sub-element having an outwardly facing surface and an inwardly facing surface,

wherein, in a region of the foldover, the outwardly facing surface of the first sub- element is in face-to-face relationship with the outwardly facing surface of the second sub-element.

Vichniakov (US 2016/0311514) teaches a first sub-element (figure 6 #3a or #3b) made of a fiber composite material (paragraph 64) and a second sub-element (36) wherein the second sub-element is connected to the first sub-element at a seam (connection point) having a foldover at an edge of the first sub-element (seen at the connection point between #36 and parts #33b and #32a in figure 6). Vichniakov does not teach a first sub-element made of a fiber composite material having an outwardly facing surface and an inwardly facing surface, and a second sub-element having an outwardly facing surface and an inwardly facing surface, wherein, in a region of the foldover, the outwardly facing surface of the first sub-element is in face-to-face relationship with the outwardly facing surface of the second sub-element. Specifically Vichniakov teaches away from a region of the foldover, the outwardly facing surface of the first sub-element is in face-to-face relationship with the outwardly facing surface of the second sub-element. It instead teaches that the outer surface of one member is in a face-to-face relationship with an inner surface of the second member. Therefore there would be no reason to amend or combine Vichniakov with a secondary reference as it would contradict the structure of Vichniakov.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW HOOVER whose telephone number is (571)270-7663. The examiner can normally be reached Monday - Thursday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571 270 7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW HOOVER/Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748